Citation Nr: 0812885	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-25 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran does not have current hearing loss disability 
according to VA standards.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed to 
substantiate a claim, as well as a duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
With respect to the veteran's claim for service connection 
for bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions or can rebut 
a presumption of any prejudicial error identified.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007); Sanders v. Nicholson, 487 F. 3d 881, 889 
(2007) (any error in providing Veterans Claims Assistance Act 
(VCAA) notice is presumed prejudicial and the Secretary has 
the burden of showing the error was not prejudicial to the 
claimant).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must specifically request that the claimant provide any 
evidence in his possession that pertains to the claim.  When 
a claim is for service connection, VA must also provide 
notice that a disability rating and an effective date will be 
assigned for an award of benefits if service connection is 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

To the extent possible, VCAA notice should be provided to a 
claimant before an initial unfavorable agency of original 
jurisdiction decision on a claim.  However, if, for whatever 
reason, this did not occur, VA can "cure" this timing 
defect by providing any necessary notice and going back and 
readjudicating the claim such that the intended purpose of 
the notice is not frustrated and the veteran is 
given opportunity to participate effectively in the 
adjudication of his claim.  See Mayfield v. Nicholson, 07-
7130 (Fed. Cir. September 17, 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Lack of prejudicial harm for failure to provide proper notice 
may be established by showing (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders, supra.

Here, in January 2004, VA sent the veteran a timely VCAA 
notice letter that satisfied all the requirements noted above 
- except that it did not advise him that a downstream 
disability rating and an effective date for an award of 
benefits would be assigned if service connection is 
eventually granted.  See Dingess, supra.  The veteran has 
since been provided this required Dingess notice, in a March 
2006 letter, and he has not provided any additional evidence 
in response to this notice to warrant readjudicating his 
claim and providing another SSOC.  See, e.g., Medrano v. 
Nicholson, 21 Vet. App. 165, 172 (2007) (finding that 
requiring readjudication after the appellant had no further 
evidence to submit would result in an unnecessary burden with 
no benefit flowing to the veteran.)

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to decide a 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  The veteran had VA audiometric and ear 
disease examinations in May 2004 and his service and VA 
medical records have been obtained.  

In this regard, it is noted that it is alleged by and on 
behalf of the veteran that the May 2004 VA examination is 
inadequate for rating purposes because the examination report 
notes that "acoustic reflexes could not be evaluated due to 
inability to maintain a hermetic seal, bilaterally."  
However, as noted in the November 2006 Memorandum from the 
RO, the examiner clearly noted that there was good inter-test 
reliability, bilaterally, and there was no problem with the 
Maryland CNC or the pure tone air conduction thresholds, the 
tests upon which hearing loss is evaluated.  Accordingly, the 
Board finds that the May 2004 VA audiometric and ear disease 
examinations are adequate for rating purposes and a remand to 
afford the veteran another examination is not warranted.  

Accordingly, it is reasonable to conclude that any failure on 
the part of VA to provide additional notice or assistance, if 
alleged, would not affect the outcome of the decision 
concerning the veteran's claim decided herein.  Therefore, 
such failure, if identified, would be harmless error.  See 
Mayfield IV, supra, and 38 C.F.R. § 20.1102.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of  
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b). 

The veteran contends that service connection for bilateral 
hearing loss is warranted because this disorder is the result 
of exposure to acoustic trauma due to jet aircraft engine 
noise as well as noise from qualifying with various firearms.  

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
test are less than 94 percent.  See 38 C.F.R. § 3.385.

The veteran's service records show that, upon enlistment 
examination in August 1961, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20


LEFT
20
20
20





Service medical records also show that, upon examination for 
remote assignment in July 1966, his pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
30
35
25
LEFT
15
10
0
0
5

In addition, the examination report notes hearing loss to 
right ear.  

Similarly, upon periodic examination in November 1973, his 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
10
LEFT
0
5
10
5
15

Upon periodic examination in May 1978, the veteran's pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
15
LEFT
5
10
10
0
0



Finally, upon periodic examination in January 1983, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
10
LEFT
10
10
5
5
0

Post service VA medical records reflect that, upon VA Agent 
Orange examination in August 1984, the veteran's auditory 
acuity was normal.  However, subsequent VA treatment records, 
to include ENT (ear nose and throat) examination in September 
2003 note that audio evaluation indicated mild HFSNHL (high 
frequency sensorineural hearing loss).  These records do not 
include results of audiometric testing with pure tone 
thresholds in decibels.  

On the VA audiological evaluation in May 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
20
30
30
LEFT
0
10
15
30
25

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  With respect to the diagnosis, the 
examiner noted that audiometric testing hearing to be within 
normal limits, sloping to mild to moderate sensorineural 
hearing loss with air-bone gap that 4 kHz  [kilohertz] in the 
right ear and within normal limits sloping to mild to 
moderate sensorineural hearing loss with an air-bone gap at 4 
kHz in the left ear.  Word recognition scores were 
characterized as excellent, bilaterally.  

The examiner concluded that the military noise is as likely 
as not a contributing factor to the veteran's current hearing 
loss.  

The Board acknowledges that the May 2004 VA examination 
report includes the opinion that the military noise is as 
likely as not a contributing factor to the veteran's current 
hearing loss.  However, given the results of the veteran's 
most recent VA audiometric examination in May 2004, the 
veteran does not have impaired hearing by VA standards.  In 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the United 
States Court of Appeals for Veterans Claims held that the 
regulation prohibited an award of service connection where 
audiometric test scores are within the established limits.  
The veteran has not submitted and the record does not include 
medical evidence showing that the veteran currently meets the 
requirements of 38 C.F.R. § 3.385.  As such, in the absence 
of evidence demonstrating that the veteran has hearing loss 
which meets the VA standards, service connection is not 
warranted and his claim must be denied. 

In addition, the Board further acknowledges the veteran's 
argument that, since there is hearing loss, why does VA not 
acknowledge this disability with a zero percent rating.  This 
way, the veteran argues that, should his hearing decline in 
the future, he will not have to start all over.  However, 
while the Board is sympathetic to the appellant, both the 
Board and the appellant are bound by the law, and this 
decision is dictated by the relevant statutes and 
regulations.  Moreover, the Board is without authority to 
grant benefits simply because the result may appear to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


_______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


